Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action having application number 16/387,277, filed on 4/17/2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites "a computer-readable medium" in the claim language. It appears that the medium recited in the claims are not described in the specification as including a non-transitory tangible medium in a manner which enables it to act as a computer component to realize the computer program's functionality. Therefore, when the claims are interpreted broadly as transmission medium or signal, the claims appear to be non-statutory Applicant should add the "non-transitory" to the preamble.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10311068.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 9 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10311068.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 18 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10311068.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16/387,277
Patent No. 10311068
1. A computer-implemented method for responding to a search query, the method comprising: receiving a first search query from a first user, the first search query corresponding to a first concept, and in response to the first search query: obtaining a first plurality of search results corresponding to the first concept; retrieving supplemental information corresponding to the first concept 
9. A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor, carry out a method for responding to a search query, the method comprising: maintaining a document index comprising a plurality of search results corresponding to a plurality of topics; maintaining a data store of supplemental information, the data store of supplemental 
18. A computer system for responding to a search query, the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to a search query, the additional components comprising: an executable content manager that, in execution on the computer system, maintains a data store of supplemental information comprising supplemental information corresponding to a plurality of concepts; an executable search engine that, in execution on the computer system, maintains a document index of content items corresponding to a plurality of topics; and an executable web service that, in execution on the computer system: receives a plurality of search queries from a plurality of users, the plurality of search queries corresponding to a first topic; in response to individual search queries 

10. A system comprising: a) a Web server computer comprising a processor and a non-transitory computer-readable medium containing computer-executable instructions that, when executed by the processor, present web page search results, wherein the web page search results include a results list and supplemental information, wherein: the results list comprises a list of a plurality of web pages related to the terms of a search query; the supplemental information is related to the search query and includes at least one of a first concept related to the search query 


19. A computing system, comprising: one or more processors; and a non-transitory computer-readable medium containing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least: receive, from a first client device, a first search query; provide, to the first client device, a first Web page search result that includes a first result list related to the first search query; receive, from the first client device, a supplemental 





"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 9 does not contain specific limitations as shown in the patent claim 19; however, according to In re Goodman, the application claim 9 is generic to the species of information covered by claim 19 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 18 does not contain specific limitations as shown in the patent claim 10; however, according to In re Goodman, the application claim 18 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 14, 2021